     Case 1:17-cr-00207-LJO-SKO Document 82 Filed 10/06/20 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    PEGGY SASSO, Bar #228906
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant-Petitioner
6    STEFAN RAMIREZ
7
8                               IN THE UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:17-cr-00207-LJO-SKO
12                    Plaintiff,
                                                     SEALING ORDER
13           vs.
14    STEFAN RAMIREZ,
15                   Defendant.
16
17
18          GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant Ramirez’s
19   Exhibit A to his Motion for Release Pending Appeal pursuant to 18 U.S.C. § 3143(b) shall be
20   filed under seal until further order of the court as it contains confidential medical records.
21
     IT IS SO ORDERED.
22
23
        Dated:      October 5, 2020
                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27

28


      Ramirez: Sealing Order
